Opinion by
Judge Colins,
• Zbigniew Ficek (Claimant) appeals from a decision of the Unemployment Compensation Board of Review (Board), which found that Claimant had received a $2,617.00 overpayment in Trade Readjustment Allowance (TRA) benefits which are reooupable in accordance with Section 91.58(b) of the TRA Regulations1 and ..Section 804(b) of the Unemployment Compensation Law.2 Claimant contends that in assessing a no-fault recoupable overpayment of TRA benefits against a claimant without first making a determination of whether or not the assessment would be “against equity and good conscience,” the Board violated Section 2315' of the Federal Trade Act of 1974.3 We disagree and affirm.
*371Claimant was last employed by Fashion Maid Knitting Mill as a knitter in November of 1980. In Angnst of 1979 Mr. Fieek filed an application for TEA benefits and a weekly benefit rate of $250.00 was established. Claimant continued to receive TEA benefits after he left Fashion Maid, from November 22, 1980, through May 16, 1981, and also for the claim weeks June 13th, June 27th, and October 3, 1981, for a total amount in overpayment of $2,617.00. The overpayment resulted from a recomputation of Claimant’s TEA rate. TEA Eegulations provide that overpayments in the absence of fraud shall be made on the same basis as similar determinations as to overpayments of unemployment insurance under the applicable state law. The applicable state law under these conditions is Section 804(b) of the Pennsylvania Unemployment Compensation Law.
The overpayments were made as a result of a computation error by the Office of Employment Security. Section 804(b) of the Law provides that any person who receives, through no fault of his own, benefits to which he is not entitled under the law, shall not be liable to repay such sum but shall be liable to have such sum deducted from any future compensation payable to him with respect to such benefit year, or the three year period immediately following such benefit year. Claimant contends that under §2315, which was amended by §2509 of the Omnibus Budget Eeconciliation Act of 1981,4 the Board, before determining that an overpayment made to a claimant is reeoupable, must determine whether or not repayment would be contrary to equity and good conscience. We disagree.
If the statutory language is unambiguous, in the absence of a clearly expressed legislative intent to the contrary, that language must be regarded as eonclu-
*372sive. U.S. v. Turkette, 452 U.,S. 576 (1981). Section 2509 provides that the state agency “may waive repayment” if such' repayment would he contrary to equity and good conscience. Waiver of such repayment is discretionary, not compulsory, and the Board need not make a declaration that repayment is equitable and conscionable.
Accordingly, we affirm.
Order
And Now, October 1, 1984, the order of the Unemployment Compensation Board of Review, dated July 2,1982, decision No. B-207482, is hereby affirmed.

 29 C.F.R. §91.58(b) (1983).


 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §874 (b).


 19 U.S.C. §§2101-2487 (1974).


 Pub. L. No. 97-35, §2509, 95 Stat. 357, 887, (Amending 19 U.S.C. §2316 (1974)) (1981).